UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1721



DAVID L. WHITEHEAD,

                                               Plaintiff - Appellant,

          versus


DREAMWORKS PICTURES, INCORPORATED; STEVEN
SPEILBURG; DEBBIE ALLEN; COLIN WILSON; WALTER
PARKES; LAURIE MACDONALD; DAVID FRANZONI;
STEVEN ZAILLIAN; PUFFIN BOOKS OF PENGUIN
GROUP, INCORPORATED; JOYCE ANNETTE BARNES;
PENGUIN PUTNAM, INCORPORATED; HOME BOX OFFICE
OF WARNER BROTHERS AND TIME WARNER, INCORPO-
RATED; TIME-LIFE, INCORPORATED; TIME WARNER,
INCORPORATED; BLACK ENTERTAINMENT TELEVISION;
ROBERT JOHNSON, President; JOHN LEWIS; RICK
PORTERFIELD,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-1242-DKC)


Submitted:   August 27, 1998             Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David L. Whitehead, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David Whitehead appeals the district court’s order trans-

ferring his copyright infringement suit to the district court for

the Central District of California pursuant to 28 U.S.C. § 1406(a)

(1994). We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order. See Gower v. Lehman,

799 F.2d 925, 927 (4th Cir. 1986) (transfers under 28 U.S.C. §

1406(a), like 28 U.S.C. § 1404 transfers, are interlocutory and

nonappealable).

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED

                                2